673 S.E.2d 871 (2009)
STATE of North Carolina
v.
Danny Roger KEARNEY.
No. 477P08.
Supreme Court of North Carolina.
February 5, 2009.
Bruce T. Cunningham, Southern Pines, for Kearney.
*872 Charles Reece, Assistant Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of October 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Wilson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th day of February 2009."